Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claims 7 and 13 are objected to because of the following informalities:  
in line 1 of Claim 7, insert --further including-- before “removing”;
in line 1 of Claim 13, delete “the” before “step” and insert --a--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Robins (6909027) in view of Young (4961417).
As to Claim 1-6, 9 and 13, Robins (‘027) discloses a method for reducing infection rates after formation of a wound penetrating skin of a patient, comprising:
applying composition to a site in an area surrounding the wound (see entire document, particularly Col. 3 lines 49-51, Col. 4 lines 27-29, Col. 5 line 66 to Col. 6 line 1); 
wherein the composition is a polyalkylene carbonate composition consisting/composed of 7.5% - 10% by weight polyalkylene carbonate polymer dissolved in methylene chloride organic solvent (see entire document, particularly Col. 3 lines 44-48, Col. 4 lines 27-32), and
allowing the composition to form a film covering the wound (see entire document, particularly Col. 3 lines 51-52, Col. 6 lines 1-9),
wherein a thickness of the film is  0.25 mils to 3.5 mils (see entire document, particularly Col. 5 line 6).
Robins (‘027) does not appear to specifically teach that the method is for reducing infection rate at a pin site after a formation of at least one fixation pin track by penetrating skin of a patient with a fixation pin as the fixation pin is anchored within an adjacent bone.
It was known in the art before the effective filing date of the claimed invention to provide the film to a wound site such as at a pin site in an area surrounding at least one fixation pin track formed by a fixation pin penetrating skin of a patient that is anchored within an adjacent bone.  Young (‘417) discloses a method for reducing fixation pin track infection rates after the formation of at least one fixation pin track by penetrating skin of patient with a fixation pin as the fixation pin is anchored within an adjacent bone comprising applying a composition in a film to a pin site in an area surrounding the fixation pin track (via 6/31 - see entire document, particularly Col. 2 lines 50-63, Col. 3 lines 9-26 and 63-68, Col. 4 lines 25-30 and 63-68) and on the fixation pin (see entire document, particularly Col. 6 lines 3-15) in order to inhibit the entry of infection into the body at those sites (see entire document, particularly Col. 1 lines 36-53). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide the composition that forms a film in the method of Robins to a pin site in an area surrounding a fixation pin track in order to provide prophylactic measure to reduce the occurrence of osteomyelitis or other types of infections by inhibit entry of pathogens into the body at those sites as shown by Young.
As to Claim 7, while none of Robins (‘027) nor Young (‘417) appears to specifically teach that removing the film carries with the film dirt, oil, dead skin cells and bacteria incorporated into the film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that removal of the film would carry with it dirt, oil, dead skin cells and bacteria incorporated into the film since the film is adhesive in nature to the skin (see Robins - Col. 4 line 3 and Col. 5 lines 42-44). 
As to Claim 8, as Young (‘417) discloses that the film is of a certain size (see Figures 1-2), it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention that the film would extend at least one inch beyond an edge of the pin site surrounding the fixation pin track in the method of Robins as modified by Young in order to ensure the skin/wound surrounding the pin site is completely covered. Only the expected results would be attained.
As to Claim 10, while Robins (‘027) discloses that the method further includes cleaning the wound site to remove debris prior to the step of applying the composition to the wound site (see entire document, particularly Col. 4 lines 37-38 and Col. 6 lines 1-2), neither Robins (‘027) nor Young (‘417) appears to specifically teach that the cleaning comprises brushing the pin site with saline. However, it would have been obvious to and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to brush a wound such as a pin site in the method of Robins as modified by Young as a known cleaning method in order to provide cleaning of a wound prior to film application. Only the expected results would be attained. 
As to Claim 11, as Robins (‘027) discloses that dressing/film change is/can be made as desired (see entire document, particularly Col. 6 lines 9-10), it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to repeat steps of brushing, applying and allowing during dressing/film change(s) so as to ensure clean and correct application of the composition to form the film over the would/pin site. Only the expected results would be attained.
As to Claim 12, Robins (‘027) discloses that the step of applying includes applying the composition with a cotton swab applicator (see entire document, particularly Col. 3 lines 49-51, Col. 4 line 45).
Thus, Claims 1-13 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Robins (‘027) and Young (’417).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 4856504, 9867891, 20090036645, 20140350017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799